     Case 2:20-cv-00701-TLN-KJN Document 17 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM ROBERT OLMER,                              No. 2:20-cv-00701-TLN-KJN
12                      Plaintiff,
13          v.                                          ORDER
14   BUTTE COUNTY SHERIFF’S
     DEPARTMENT, et al.,
15
                        Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 2, 2020, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within thirty days. (ECF No. 16.) Plaintiff has not filed

24   objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   ////
                                                       1
     Case 2:20-cv-00701-TLN-KJN Document 17 Filed 08/25/20 Page 2 of 2

 1            1. The findings and recommendations filed July 2, 2020 (ECF No. 16), are ADOPTED IN

 2   FULL; and

 3            2. This action is DISMISSED without prejudice. See Local Rule 110; Fed. R. Civ. P.

 4   41(b).

 5            IT IS SO ORDERED.

 6   DATED: August 25, 2020

 7

 8

 9
                                                            Troy L. Nunley
10                                                          United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
